***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. DARNELL MOORE
                (SC 19869)
 Robinson, C. J., and Palmer, McDonald, D’Auria, Mullins and Kahn, Js.
       Argued January 18—officially released December 24, 2019

                          Procedural History

   Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of New London, where the court,
Jongbloed, J., denied the defendant’s motions to strike
the jury panel and to suppress certain evidence; there-
after, the case was tried to the jury; verdict and judg-
ment of guilty, from which the defendant appealed to
the Appellate Court, Beach, Keller and Norcott, Js.,
which affirmed the judgment of the trial court, and the
defendant, on the granting of certification, appealed to
this court. Appeal dismissed.
  Kenneth Rosenthal, with whom, on the brief, was
Allison M. Near, for the appellant (defendant).
   Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Michael L. Regan, state’s
attorney, and David J. Smith, supervisory assistant
state’s attorney, for the appellee (state).
  Christine Perra Rapillo, chief public defender, and
Ann M. Parrent, assistant public defender, filed a brief
for the Office of the Chief Public Defender as amicus
curiae.
                          Opinion

   PER CURIAM. The defendant, Darnell Moore,
appeals, upon our grant of his petition for certification,1
from the judgment of the Appellate Court affirming his
conviction, rendered after a jury trial, of murder in
violation of General Statutes § 53a-54a. State v. Moore,
169 Conn. App. 470, 473, 151 A.3d 412 (2016). On appeal,
the defendant challenges the Appellate Court’s conclu-
sion that the trial court properly denied his motion to
strike the voir dire panel on the ground that he failed
to provide any statistical analysis or data to prove that
the lack of African-American males on that panel ren-
dered it not a fair cross section of the New London
judicial district from which it was drawn, in violation
of the sixth amendment to the United States constitu-
tion. See Duren v. Missouri, 439 U.S. 357, 364, 99 S.
Ct. 664, 58 L. Ed. 2d 579 (1979); State v. Gibbs, 254
Conn. 578, 588, 758 A.2d 327 (2000). The defendant
contends specifically that the Appellate Court incor-
rectly determined that the census data he proffered
about the percentage of all African-Americans in the
population of both Connecticut as a whole and the New
London judicial district specifically did not constitute
probative evidence with respect to the inquiry at issue,
which was limited to the percentage of African-Ameri-
can males eligible for jury service, because, ‘‘[w]ithout
an ability to rely on census data, [he] had no recourse
as to how he might demonstrate a fair cross section
claim.’’ The defendant also argues that the Appellate
Court improperly declined to exercise its supervisory
power over the administration of justice to further the
purpose of General Statutes § 51-232 (c)2 by requiring
the jury administrator to collect and maintain racial
and demographic data for all jurors because, ‘‘without
that information, there is no mechanism by which . . .
any defendant can effectively present evidence of the
number of distinctive group members in the jury pool
for the pertinent judicial district.’’
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
   Beyond dismissing the appeal, however, we offer an
additional observation with respect to the defendant’s
request, supported by the amicus curiae Office of the
Chief Public Defender, to exercise our supervisory
authority over the administration of justice to enhance
the diversity of our state’s juries by requiring the jury
administrator to collect racial and demographic infor-
mation about prospective jurors, including by (1)
amending the juror questionnaire to mandate the inclu-
sion of racial and ethnic background, rather than the
current practice under § 51-232 (c) of making the provi-
sion of such information voluntary, which might skew
the data collected, and (2) maintaining statistical infor-
mation based on that data prior to the destruction of
the questionnaires in accordance with Judicial Branch
policy intended to protect juror confidentiality. See,
e.g., Barlow v. Commissioner of Correction, 328 Conn.
610, 612–15, 182 A.3d 78 (2018) (providing additional
explanation in dismissing appeal as improvidently
granted). As we noted in State v. Raynor, 334 Conn.
    ,    ,    A.3d     (2019), a companion case raising
similar issues in the context of claims under Batson v.
Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69
(1986), the fact that the legislature has acted in this
area by enacting § 51-232 (c)—which specifically makes
the provision of racial and ethnic data optional for the
juror—renders us reluctant to exercise our supervisory
authority in the sweeping manner sought by the defen-
dant and the amicus curiae Office of the Chief Public
Defender. Instead, we anticipate these issues will be
considered by the Jury Selection Task Force, which the
Chief Justice will appoint pursuant to our decision in
State v. Holmes, 334 Conn.     ,    ,   A.3d      (2019),
to suggest those changes to court policies, rules, and
legislation necessary to ensure that our state court
juries are representative of Connecticut’s diverse popu-
lation.
      The appeal is dismissed.
  1
     We granted the defendant’s petition for certification to appeal, limited
to the following issues: ‘‘In concluding that the defendant could not prevail
on his motion to strike the voir dire panel on the ground that it failed to
constitute a fair cross section of the community:
   ‘‘1. Did the Appellate Court properly conclude that census data pertaining
to the entire African-American population in Connecticut and New London
county [did] not [constitute] probative evidence with respect to the claimed
underrepresentation of African-American males in the jury pool?
   ‘‘2. Did the Appellate Court properly decline, in light of the provisions of
General Statutes § 51-232 (c), to exercise its supervisory authority over the
administration of justice to enforce the collection of demographic data to
permit analysis of the diversity of jury panels in Connecticut?’’ State v.
Moore, 324 Conn. 915, 915–16, 153 A.3d 1289 (2017).
   2
     General Statutes § 51-232 (c) provides: ‘‘The Jury Administrator shall
send to a prospective juror a juror confirmation form and a confidential
juror questionnaire. Such questionnaire shall include questions eliciting the
juror’s name, age, race and ethnicity, occupation, education and information
usually raised in voir dire examination. The questionnaire shall inform the
prospective juror that information concerning race and ethnicity is required
solely to enforce nondiscrimination in jury selection, that the furnishing of
such information is not a prerequisite to being qualified for jury service and
that such information need not be furnished if the prospective juror finds
it objectionable to do so. Such juror confirmation form and confidential
juror questionnaire shall be signed by the prospective juror under penalty
of false statement. Copies of the completed questionnaires shall be provided
to the judge and counsel for use during voir dire or in preparation therefor.
Counsel shall be required to return such copies to the clerk of the court
upon completion of the voir dire. Except for disclosure made during voir
dire or unless the court orders otherwise, information inserted by jurors
shall be held in confidence by the court, the parties, counsel and their
authorized agents. Such completed questionnaires shall not constitute a
public record.’’